June 6, 2011 Via EDGAR Ms. Stephanie Hunsaker Senior Assistant Chief Accountant US Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 RE:BOK Financial Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-19341 Dear Ms. Hunsaker: This letter confirms receipt of your comment letter dated May 31, 2011 regarding our Form 10-K for the fiscal year ended December 31, 2010.We will respond to your comments on or before July 5, 2011. Please contact me at 918-588-6319 or John Morrow at 918-588-8673 if you have any questions. Sincerely, /s/ Steven E. Nell Steven E. Nell Executive Vice President and Chief Financial Officer Cc:John C. Morrow Tamara Wagman
